Name: Commission Implementing Regulation (EU) NoÃ 254/2013 of 20Ã March 2013 amending Regulation (EC) NoÃ 340/2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) NoÃ 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: accounting;  marketing;  EU institutions and European civil service;  information and information processing
 Date Published: nan

 21.3.2013 EN Official Journal of the European Union L 79/7 COMMISSION IMPLEMENTING REGULATION (EU) No 254/2013 of 20 March 2013 amending Regulation (EC) No 340/2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (1), and in particular Article 74(1) and Article 132 thereof, Whereas: (1) From the review of Commission Regulation (EC) No 340/2008 of 16 April 2008 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (2), conducted pursuant to Article 22(2) of that Regulation, it results that that Regulation should be amended in various respects. (2) For reasons of legal certainty, it is appropriate to clarify the consequences of late payments to the Agency. The Agency should not refund fees or charges paid before the rejection of the submission concerned. However, fees or charges paid after such rejection should be refunded as undue payments. (3) With respect to updates of a registration concerning confidentiality claims, it is appropriate that fees should be applied consistently regardless of when the request is made. With respect to updates of a registration other than tonnage band updates, it is appropriate to provide for the possibility for the registrant to request an extension of the second deadline for payment of the corresponding fee in order to give additional time to the registrant to make the payment. (4) For reasons of legal certainty, it is also appropriate to clarify the existing provisions on reduced fees for confidentiality claims in joint submissions or by lead registrants. (5) With respect to fees for applications under Article 62 of Regulation (EC) No 1907/2006 and charges for reviews of authorisations under Article 61 of that Regulation, each exposure scenario should no longer automatically be considered as one use since the number of additional uses applied for in an authorisation application or authorisation review report may not necessarily be identical to the number of exposure scenarios included in those submissions. (6) It should also be clarified that the Agency should issue one invoice covering the base fee or charge and all additional fees or charges, including in cases of joint authorisation applications and joint review reports. (7) The Agency may request evidence that the conditions for a reduction of fees or charges or for a fee waiver apply. In order to be able to verify that those conditions are met, it is necessary to require the submission of such evidence in one of the official languages of the Union or, if it is available only in another language, with a certified translation into one of the official languages of the Union. (8) It is also appropriate, following the review of the fees and charges, in line with Article 22(1) of Regulation (EC) No 340/2008, in the light of the applicable average annual inflation rate of 3,1 % for April 2012 published by Eurostat, to adapt the standard fees and charges in line with that rate. (9) The existing reduced fees and charges applicable to micro, small and medium-sized enterprises (SMEs) should be further reduced in order to minimise the regulatory burden and the numerous practical challenges faced by SMEs in complying with REACH obligations, in particular with the registration obligation, as identified in the Report from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions in accordance with Article 117(4) of REACH and Article 46(2) of CLP, and a review of certain elements of REACH in line with Articles 75(2), 138(2), 138(3) and 138(6) of REACH (3). (10) In order to rebalance the distribution of fees and charges across various company size classes, the standard fees and charges should be further increased by 4 % in the registration area and by 3,5 % in the authorisation area taking into account, on the one hand, the costs of the Agency and the related costs of the services provided by the competent authorities of the Member States, and, on the other hand, the further reduction of fees and charges for SMEs and the number of SMEs involved. (11) The overall adjustment of fees and charges is fixed at such a level that the revenue derived from them when combined with other sources of the Agency's revenue pursuant to Article 96(1) of Regulation (EC) No 1907/2006 is sufficient to cover the cost of the services delivered. (12) Regulation (EC) No 340/2008 should therefore be amended accordingly. (13) For reasons of legal certainty, this Regulation should not apply to valid submissions which are pending on the date of entry into force of this Regulation. (14) Given that the phase-in substances referred to in Article 23(2) of Regulation (EC) No 1907/2006 must be registered by 31 May 2013, this Regulation should enter into force as a matter of urgency. (15) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 340/2008 is amended as follows: (1) In Article 3, paragraph 7 is replaced by the following: 7. Where the registration has been rejected due to the failure of the registrant to submit missing information or due to his failure to pay the fee before expiry of the deadlines, the fees paid in relation to that registration before its rejection shall not be refunded or otherwise credited to the registrant. (2) In Article 4, paragraph 7 is replaced by the following: 7. Where the registration has been rejected due to the failure of the registrant to submit missing information or due to his failure to pay the fee before expiry of the deadlines, the fees paid in relation to that registration before its rejection shall not be refunded or otherwise credited to the registrant. (3) Article 5 is amended as follows: (a) In paragraph 2, the following subparagraphs are inserted after the second subparagraph: For change in the access granted to information in the registration, the Agency shall levy a fee per item for which an update is made, as set out in Tables 3 and 4 of Annex III. In the case of an update concerning study summaries or robust study summaries, the Agency shall levy a fee for each study summary or robust study summary for which the update is made. (b) In paragraph 6, the third subparagraph is replaced by the following: Where the payment is not made before the expiry of the second deadline, in the case of other updates, the Agency shall reject the update. Where the applicant so requests, the Agency shall extend the second deadline provided that the request for extension has been submitted before the expiry of the second deadline. Where the payment is not made before the expiry of the extended deadline, the Agency shall reject the update. (c) Paragraph 7 is replaced by the following: 7. Where the update has been rejected due to the failure of the registrant to submit missing information or due to his failure to pay the fee before expiry of the deadlines, the fees paid in relation to that update before its rejection shall not be refunded or otherwise credited to the registrant. (4) In Article 6, paragraph 3 is replaced by the following: 3. In the case of a request that refers to a joint submission, the Agency shall levy a reduced fee, as set out in Annex IV. In the case of a request by the lead registrant, the Agency shall levy a reduced fee to the lead registrant only, as set out in Annex IV. (5) In Article 7, paragraph 5 is replaced by the following: 5. Where a notification or the request for an extension has been rejected due to the failure of the manufacturer, importer, or producer of articles to submit missing information or due to his failure to pay the fee or charges before expiry of the deadlines, the fees or charges paid in relation to that notification or that request for an extension before their respective rejection shall not be refunded or otherwise credited to the person making the notification or the request. (6) In Article 8, the third subparagraph of paragraph 2 is replaced by the following: The Agency shall issue one invoice covering the base fee and any applicable additional fees, including in the case of a joint authorisation application. (7) In Article 9, the third subparagraph of paragraph 2 is replaced by the following: The Agency shall issue one invoice covering the base charge and any applicable additional charges, including in the case of a joint review report. (8) In Article 13(3), the following subparagraph is inserted after the first subparagraph: Where the evidence to be submitted to the Agency is not in one of the official languages of the Union, it shall be accompanied with a certified translation into any of those official languages. (9) In Article 22, paragraph 2 is replaced by the following: 2. The Commission shall also keep this Regulation under continual review in the light of significant information becoming available in relation to underlying assumptions for anticipated income and expenditure of the Agency. By 31 January 2015, the Commission shall review this Regulation with a view to amend it, if appropriate, taking into account in particular the costs of the Agency and the related costs of the services provided by the competent authorities of the Member States. (10) Annexes I to VIII to Regulation (EC) No 340/2008 are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall not apply to valid submissions pending on 22 March 2013. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 396, 30.12.2006, p. 1. (2) OJ L 107, 17.4.2008, p. 6. (3) COM(2013) 49 final, SWD(2013) 25 final ANNEX ANNEX I Fees for registrations submitted under Articles 6, 7 or 11 of Regulation (EC) No 1907/2006 Table 1 Standard fees Individual submission Joint submission Fee for substances in the range of 1 to 10 tonnes EUR 1 714 EUR 1 285 Fee for substances in the range 10 to 100 tonnes EUR 4 605 EUR 3 454 Fee for substances in the range 100 to 1 000 tonnes EUR 12 317 EUR 9 237 Fee for substances above 1 000 tonnes EUR 33 201 EUR 24 901 Table 2 Reduced fees for SMEs Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Fee for substances in the range of 1 to 10 tonnes EUR 1 114 EUR 835 EUR 600 EUR 450 EUR 86 EUR 64 Fee for substances in the range 10 to 100 tonnes EUR 2 993 EUR 2 245 EUR 1 612 EUR 1 209 EUR 230 EUR 173 Fee for substances in the range 100 to 1 000 tonnes EUR 8 006 EUR 6 004 EUR 4 311 EUR 3 233 EUR 616 EUR 462 Fee for substances above 1 000 tonnes EUR 21 581 EUR 16 185 EUR 11 620 EUR 8 715 EUR 1 660 EUR 1 245 ANNEX II Fees for registrations submitted under Article 17(2), Article 18(2) and (3) or Article 19 of Regulation (EC) No 1907/2006 Table 1 Standard fees Individual submission Joint submission Fee EUR 1 714 EUR 1 285 Table 2 Reduced fees for SMEs Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Fee EUR 1 114 EUR 835 EUR 600 EUR 450 EUR 86 EUR 64 ANNEX III Fees for the update of registrations under Article 22 of Regulation (EC) No 1907/2006 Table 1 Standard fees for the update of the tonnage range Individual submission Joint submission From 1-10 tonnes range to 10-100 tonnes range EUR 2 892 EUR 2 169 From 1-10 tonnes range to 100-1 000 tonnes range EUR 10 603 EUR 7 952 From 1-10 tonnes range to over 1 000 tonnes range EUR 31 487 EUR 23 616 From 10-100 tonnes range to 100-1 000 tonnes range EUR 7 711 EUR 5 783 From 10-100 tonnes range to over 1 000 tonnes range EUR 28 596 EUR 21 447 From 100-1 000 tonnes range to over 1 000 tonnes range EUR 20 885 EUR 15 663 Table 2 Reduced fees for SMEs for the update of the tonnage range Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) From 1-10 tonnes range to 10-100 tonnes range EUR 1 880 EUR 1 410 EUR 1 012 EUR 759 EUR 145 EUR 108 From 1-10 tonnes range to 100-1 000 tonnes range EUR 6 892 EUR 5 169 EUR 3 711 EUR 2 783 EUR 530 EUR 398 From 1-10 tonnes range to over 1 000 tonnes range EUR 20 467 EUR 15 350 EUR 11 021 EUR 8 265 EUR 1 574 EUR 1 181 From 10-100 tonnes range to 100-1 000 tonnes range EUR 5 012 EUR 3 759 EUR 2 699 EUR 2 024 EUR 386 EUR 289 From 10-100 tonnes range to over 1 000 tonnes range EUR 18 587 EUR 13 940 EUR 10 008 EUR 7 506 EUR 1 430 EUR 1 072 From 100-1 000 tonnes range to over 1 000 tonnes range EUR 13 575 EUR 10 181 EUR 7 310 EUR 5 482 EUR 1 044 EUR 783 Table 3 Fees for other updates Type of update Change in identity of the registrant involving a change in legal personality EUR 1 607 Type of update Individual submission Joint submission Change in the access granted to information in the submission: Degree of purity and/or identity of impurities or additives EUR 4 820 EUR 3 615 Relevant tonnage band EUR 1 607 EUR 1 205 A study summary or a robust study summary EUR 4 820 EUR 3 615 Information in the safety data sheet EUR 3 213 EUR 2 410 Trade name of the substance EUR 1 607 EUR 1 205 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 607 EUR 1 205 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 607 EUR 1 205 Table 4 Reduced fees for SMEs for other updates Type of update Medium enterprise Small enterprise Micro enterprise Change in identity of the registrant involving a change in legal personality EUR 1 044 EUR 562 EUR 80 Type of update Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Change in the access granted to information in the submission: Degree of purity and/or identity of impurities or additives EUR 3 133 EUR 2 350 EUR 1 687 EUR 1 265 EUR 241 EUR 181 Relevant tonnage band EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 A study summary or a robust study summary EUR 3 133 EUR 2 350 EUR 1 687 EUR 1 265 EUR 241 EUR 181 Information in the safety data sheet EUR 2 088 EUR 1 566 EUR 1 125 EUR 843 EUR 161 EUR 120 Trade name of the substance EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 ANNEX IV Fees for requests under point (xi) of Article 10(a) of Regulation (EC) No 1907/2006 Table 1 Standard fees Item for which confidentiality is requested Individual submission Joint submission Degree of purity and/or identity of impurities or additives EUR 4 820 EUR 3 615 Relevant tonnage band EUR 1 607 EUR 1 205 A study summary or a robust study summary EUR 4 820 EUR 3 615 Information in the safety data sheet EUR 3 213 EUR 2 410 Trade name of the substance EUR 1 607 EUR 1 205 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 607 EUR 1 205 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 607 EUR 1 205 Table 2 Reduced fees for SMEs Item for which confidentiality is requested Medium enterprise (Individual submission) Medium enterprise (Joint submission) Small enterprise (Individual submission) Small enterprise (Joint submission) Micro enterprise (Individual submission) Micro enterprise (Joint submission) Degree of purity and/or identity of impurities or additives EUR 3 133 EUR 2 350 EUR 1 687 EUR 1 265 EUR 241 EUR 181 Relevant tonnage band EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 A study summary or a robust study summary EUR 3 133 EUR 2 350 EUR 1 687 EUR 1 265 EUR 241 EUR 181 Information in the safety data sheet EUR 2 088 EUR 1 566 EUR 1 125 EUR 843 EUR 161 EUR 120 Trade name of the substance EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 IUPAC name for non-phase-in substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 IUPAC name for substances referred to in Article 119(1)(a) of Regulation (EC) No 1907/2006 used as intermediates, in scientific research and development or in product and process orientated research and development EUR 1 044 EUR 783 EUR 562 EUR 422 EUR 80 EUR 60 ANNEX V Fees and charges for PPORD notifications under Article 9 of Regulation (EC) No 1907/2006 Table 1 Fees for PPORD notifications Standard fee EUR 536 Reduced fee for medium enterprise EUR 348 Reduced fee for small enterprise EUR 187 Reduced fee for micro enterprise EUR 27 Table 2 Charges for the extension of a PPORD exemption Standard charge EUR 1 071 Reduced charge for medium enterprise EUR 696 Reduced charge for small enterprise EUR 375 Reduced charge for micro enterprise EUR 54 ANNEX VI Fees for applications for an authorisation under Article 62 of Regulation (EC) No 1907/2006 Table 1 Standard fees Base fee EUR 53 300 Additional fee per substance EUR 10 660 Additional fee per use EUR 10 660 Additional fee per applicant Additional applicant is not an SME: EUR 39 975 Additional applicant is a medium enterprise: EUR 29 981 Additional applicant is a small enterprise: EUR 17 989 Additional applicant is a micro enterprise: EUR 3 998 Table 2 Reduced fees for medium enterprises Base fee EUR 39 975 Additional fee per substance EUR 7 995 Additional fee per use EUR 7 995 Additional fee per applicant Additional applicant is a medium enterprise: EUR 29 981 Additional applicant is a small enterprise: EUR 17 989 Additional applicant is a micro enterprise: EUR 3 998 Table 3 Reduced fees for small enterprises Base fee EUR 23 985 Additional fee per substance EUR 4 797 Additional fee per use EUR 4 797 Additional fee per applicant Additional applicant is a small enterprise: EUR 17 989 Additional applicant is a micro enterprise: EUR 3 998 Table 4 Reduced fees for micro enterprises Base fee EUR 5 330 Additional fee per substance EUR 1 066 Additional fee per use EUR 1 066 Additional fee per applicant Additional applicant: EUR 3 998 ANNEX VII Charges for the review of an authorisation under Article 61 of Regulation (EC) No 1907/2006 Table 1 Standard charges Base charge EUR 53 300 Additional charge per use EUR 10 660 Additional charge per substance EUR 10 660 Additional charge per applicant Additional applicant is not an SME: EUR 39 975 Additional applicant is a medium enterprise: EUR 29 981 Additional applicant is a small enterprise: EUR 17 989 Additional applicant is a micro enterprise: EUR 3 998 Table 2 Reduced charges for medium enterprises Base charge EUR 39 975 Additional charge per use EUR 7 995 Additional charge per substance EUR 7 995 Additional charge per applicant Additional applicant is a medium enterprise: EUR 29 981 Additional applicant is a small enterprise: EUR 17 989 Additional applicant is a micro enterprise: EUR 3 998 Table 3 Reduced charges for small enterprises Base charge EUR 23 985 Additional charge per use EUR 4 797 Additional charge per substance EUR 4 797 Additional charge per applicant Additional applicant is a small enterprise: EUR 17 989 Additional applicant is a micro enterprise: EUR 3 998 Table 4 Reduced charges for micro enterprises Base charge EUR 5 330 Additional charge per use EUR 1 066 Additional charge per substance EUR 1 066 Additional charge per applicant Additional applicant is a micro enterprise: EUR 3 998 ANNEX VIII Fees for appeals under Article 92 of Regulation (EC) NO 1907/2006 Table 1 Standard fees Appeal against decision taken under: Fee Article 9 or 20 of Regulation (EC) No 1907/2006 EUR 2 356 Article 27 or 30 of Regulation (EC) No 1907/2006 EUR 4 712 Article 51 of Regulation (EC) No 1907/2006 EUR 7 069 Table 2 Reduced fees for SMEs Appeal against decision taken under: Fee Article 9 or 20 of Regulation (EC) No 1907/2006 EUR 1 767 Article 27 or 30 of Regulation (EC) No 1907/2006 EUR 3 534 Article 51 of Regulation (EC) No 1907/2006 EUR 5 301